    PTS-H I (4/2016))



                             UNITED STATES PRETRIAL SERVICES OFFICJfu:.:D !N ·i t·iE
                                       PASSPORT RECEIPT      LJNITED STATES DISTRICT COURT·
                                                                                      DISTRICT OF HAWAII

                                                                                       NOV 1 4 2018
    RE:                    Abdurahman, ~~~i4illii gt~~T COURT
                                                   OIS,.RICT OF HAWAII         at 1- o'clock and .S D min.J.2_.M
    Year of Birth:         1990                                                  ~UE 8EITIA, CLERK ~{
                                                     DEC 14 2018
                                               etl:_o'clock and S~ min.~M
    Place of Birth:        Tega]
                                                     SUE BEITIA, CLERK l.\t
    Case Number:           1:18-01253RLP-01


    COURT ORDER entered on November 13, 2018
         The above-named defendant surrendered (select one)
     0 United States Passport
     lg) Foreign Passport (Country Indonesia)

            Passport Number B0686 l 92 to the custody of the U.S. Pretrial Services Office
            on November 14, 2018.

     O      Other       ~~~~~~~~~~~~~~
                                       ~
                                                                    Enter number to the custody of the U.S.
            Pretrial Services Office on Enter Date.




(hft/
/
          ~~
    Defendant's Signature
                                                                 ---"'----'--{)£~--
    Recorded in the Passport Log (Sign and Date)
    Logged IN                                                    Logged OUT


    Signature and Date                                           Signature and Date

    This wi ll acknowledge receipt of Passport Number Enter number or Other Enter number
    previously surrendered to the U.S. Pretrial Services Office pursuant to a prior Com1 Order.



    Date Returned         l '2- - l 4- - l ~              Received by:   _tl_iiA_~
                                                                               --
    Purpose Returned
      0 Defendant not convicted                             0    Other
     1f?  Defendant sentenced
      D      Mailed via Certified Mai l
